Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  No claims have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 8/18/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references (Foti et al, Oyman et al), nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 8 and 15 as a whole, and in particular the recited or amended feature{s} of a method of establishing a data traffic session for a user equipment (UE) on a network, the method comprising:
“receiving, by a session management node, from a network repository, identification of a first session control node and a second session control node, wherein the session management node comprises a session management function (SMF) node, wherein the network repository comprises a network repository function (NRF) node, and wherein the first session control node and the second session control node each comprises a proxy-call session control function (P- CSCF) node;
storing, by the session management node, a list of session control nodes identified by the network repository;
receiving, by the session management node, from the network repository, the notification that the second session control node is unavailable;
based on at least receiving the notification that the second session control node is unavailable, removing the second session control node from the list of session control nodes stored by the session management node;
receiving, by the session management node, from the UE, a request for identifying a session control node for supporting the data traffic session; and
without further querying the network repository, sending, by the session management node, to the UE, identification of the first session control node and not sending identification of the second session control node“-- and the independent claims are thus considered allowable over prior art.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451